Citation Nr: 1142063	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-18 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, variously claimed as schizophrenia, paranoid type, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of left knee surgery for osteoarthritis and meniscus tears (claimed as a left knee disorder).

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1981 to March 1984, served in the United States Army Reserve, with active duty from November 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied service connection for paranoid type schizophrenia, and left and right knee disorders, respectively.  The Veteran perfected an appeal as to the RO's determinations.  She also submitted a timely notice of disagreement with a January 2009 rating decision that denied service connection for migraine headaches.  However, in a June 2011 rating action, the RO granted that claim.  The RO's action represents a full grant of the benefits sought as to the claim for service connection for migraine headaches.

In June 2010, the Veteran testified during a personal hearing at the RO and, in September 2011, she testified during a hearing conducted via video conference with the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

The Board notes that the January 2007 rating decision denied service connection for paranoid type schizophrenia and, in February 2011, the Veteran filed a claim for entitlement to service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symtoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symtoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symtoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2009).  In light of Brokowski, Robinson, and Clemons, the Board has recharacterized the Veteran's psychiatric disorder claim as indicated on the title page.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that the Veteran has a left knee disorder that had its onset or is otherwise related to her military service nor was osteoarthritis manifested to a compensable degree within one year of her discharge from active service.

2.  The evidence of record preponderates against a finding that the Veteran has a right knee disorder that had its onset or is otherwise related to her military service nor was osteoarthritis manifested to a compensable degree within one year of her discharge from active service.



CONCLUSIONS OF LAW

1.  A chronic left knee disorder was not incurred in or aggravated by military service nor may osteoarthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  A right knee disorder was not incurred in or aggravated by active military service nor may osteoarthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In July 2007 and January 2011 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate her claims.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  In the July 2007 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge essentially outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2)  (2010); she has not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c).  Some of the Veteran's service treatment records from her second period of service are unavailable.  In January 2008 and in August 2010, the National Personnel Records Center (NPRC) advised the RO that there were no images of the Veteran's service treatment records for the period in question.  An August 2010 RO file memorandum detailed VA's efforts to obtain the Veteran's service treatment records and concluded that these records were unavailable.  The Board agrees.  The Board recognizes that there is a heightened obligation to assist the Veteran in the development of her claims, a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The Veteran was afforded a VA general medical examination in July 2008 and the examiner's report is of record.

The Board's duties to assist and notify have been met.

II. Factual Background and Legal Analysis 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303 , a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, the law provides that, where a veteran served ninety days or more of active military service, and arthritis become manifest to a degree of 10 percent within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable evidence, that there were characteristic manifestations of the disease to the required degree.  Id. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 ; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93  1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or loss of sense of smell, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A. Left Knee Disorder

The Veteran's contends that service connection is warranted for residuals of left knee surgery including osteoarthritis and a meniscus tear.  In written statements and oral testimony in support of her claim, she asserts that her left knee disorder is related to a 1981 motor vehicle accident incurred during active military.  She said results of x-rays taken at the time were negative but she was on crutches for several weeks and experienced knee problems thereafter although no diagnosed disorder was made.  She testified that, in 1986, while in serving in the Panama Canal in the Reserves, she had knee problems for which she went on sick call and was treated with pain medication and limited duty (see Board hearing transcript at page 5).  The Veteran said that she continued to have knee problems but was unable to afford medical treatment and had knee problems during her second period of active service (Id. at 6).  Thus, she maintains that service connection is warranted for left knee surgery with osteoarthritis and a meniscus tear, claimed as a left knee disorder.

In the instant case, the Board finds that a preponderance of the evidence is against a finding that left knee disability, including osteoarthritis and a meniscus tear, was incurred in or otherwise the result of her active military service.

Service treatment records, dated in November 1981, show that the Veteran was a passenger in a jeep that turned over in a motor vehicle accident.  She complained of left knee pain.  Objectively, there was no leg discoloration and there was some decreased range of motion with pain.  Results of x-rays taken at the time were negative for fracture.  The assessment included contusions.  Treatment included ice to the area and heat, and she was advised to return the next day to obtain crutches.

When seen in the clinic two weeks later, at the end of November 1981, the Veteran complained of intermittent left knee pain and giving way with no dislocation.  She had not fallen down and the front of her patella was painful.  Objectively, there was slight pain to palpation of the patella.  Medial and lateral ligaments were intact, drawer sign was negative, and range of motion was decreased in flexion.  The assessment was status post trauma - contusion of the left knee, and she was advised to continue to use the crutch on her right side.

A December 1981 clinical entry indicates that the Veteran was seen for complaints of occasional left knee pain but had no knee pain at the current time.  There was no discoloration and questionable giving way when walking, with occasional sharp pain across the patella.  Examination of the left knee revealed normal findings and the assessment was status post contusion.  She was advised to avoid physical training for four days and gradually start to run.  

On a Southwest Asia Demobilization/Redeployment Medical Evaluation form completed in April 1991, the Veteran reported having left knee pain.  On a report of medical history, completed in April 1991 when she was examined for release from active duty, she denied having a "trick" or locked knee but checked yes to having swollen or painful joints.  The examiner noted that the Veteran reported having left knee pain with certain movements and that it gave way since "coming here".  She did not recall injury.  The April 1991 report of medical examination indicates that the Veteran had left knee pain upon specific movement or prolonged standing.

Post service, an April 1994 VA examination report includes the Veteran's complaint of left knee pain.  She reported that she injured her left knee in service in 1981 and had occasional knee pain and swelling with no difficulty walking.  Objectively, results of x-rays of the bilateral knee were normal and diagnoses included arthralgia of the knee, bilateral.

A March 2006 VA outpatient record includes the Veteran's complaint of left knee pain.  Results of x-rays of her knees taken by VA in May 2006 were interpreted as a normal examination as to the left knee.

According to an April 2007 VA outpatient orthopedic surgery consultation record, the Veteran had bilateral knee pain after her jeep fell off a cliff and she used crutches.  She now had bilateral knee pain with swelling and giving way.  The impression was possible medial meniscus tears.  A magnetic resonance image (MRI) of both knees was ordered.

According to a June 2007 VA orthopedic surgery note, results of a MRI of the Veteran's knees showed left knee osteoarthritis and a lateral meniscus tear.  A September 2007 clinical entry is reported to indicate pain in both knees for many years, left worse than right, and a diagnosis of osteoarthritis and meniscus tear, for which arthroscopy was discussed, according to the July 2008 VA examination report, discussed below.  

In May 2008, the Veteran underwent left knee arthroscopy.  When seen in July 2008, she complained of chronic left knee pain.

In July 2008, the Veteran underwent VA examination.  According to the report, the examiner reviewed the Veteran's medical records.  The Veteran gave a history of left knee injury in service in November 1981 and it was noted she was diagnosed with a contusion of the left knee.  It was further noted that, in June 2007, results of a MRI showed left knee osteoarthritis and a lateral meniscus tear for which the Veteran underwent left knee surgery in May 2008.  Results of x-rays of the left knee taken in July 2008 showed possible contour deformity along the anterior margin of the medial femoral condyle and an osteochondral injury could not be excluded.  Upon clinical evaluation, the diagnosis was status post left knee arthroscopy, medial and lateral meniscus trimming, chondroplasty, and debridement, contour deformity along the anterior contour of the medial femoral condyle, with limited range of motion and pain.

In the VA examiner's opinion, it was less likely as not (less than 50/50 probability) that the Veteran's left knee osteoarthritis and meniscus tear were caused by, or a result of her contusion of the left knee in service, based on review of the service medical records and the literature.  The examiner noted that the Veteran's ligaments and x-rays were normal on examination.  The VA examiner provided a rationale for his opinion, and explained that 

[a]ccording to the literature, "The meniscus is a shock-absorbing cartilage in the middle of your knee.  There are two menisci: one on the inside ("medial") and another on the outside of the knee ("lateral").

"Pain with meniscus tears is often a sharp pain, usually on the inside or outside of the knee.  Many patients will have swelling in the knee with the meniscus tear.  Often there is clicking in the knee when the meniscus is torn.  Twisting or squatting can cause increased pain.  Sometimes, if there is a large meniscus tear, a patient can complain that their knee locks, that is, it gets stuck in a certain position then needs to be "wiggled" to get it back into place."

"The meniscus can be torn in several ways.  These are classified into two general categories:

"Traumatic, such as getting hit from the side by another person in the knee.  Injuries to ligaments in the knee, such as the anterior cruciate ligament (ACL) can also be associated with a meniscus tear."

Degenerative, as you age, so do your menisci.  They become soft in the middle, like a jelly donut.  Sometimes, even the most trivial trauma, like squatting, or a sudden twisting motion can cause the meniscus to tear once it has become soft."

The VA examiner then described the service and post service medical records that he reviewed in conjunction with rendering his opinion.

The Veteran has contended that service connection should be granted for osteoarthritis of the left knee, claimed as a left knee disorder.  Although the evidence shows that the Veteran currently has osteoarthritis and a meniscus tear of the left knee, a clear preponderance of the evidence is against a finding that exhibited disability is related to service or any incident thereof.  On the other hand, the record reflects that, while the Veteran had a left knee contusion in November 1981, the patella ligaments were intact and results of x-rays taken at the time were normal; and while left knee pain was noted in April 1991 when she was examined for release from active duty, the first post-service evidence of record of osteoarthritis of the left knee is from 2007, nearly 16 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

More significantly, in fact, in July 2008, a VA examiner, who reviewed the Veteran's service treatment records and post service medical records, opined that it was less likely as not (less than 50/50 probability) that the Veteran's left knee osteoarthritis and meniscus tear were caused by, or a result of her contusion of the left knee in service, based on review of the service medical records and the literature.  The examiner provided a rationale for his opinion and it is unrebutted by any other medical opinion.

While the Veteran is competent to state that she had left knee problems in service, she is not competent to state that she had osteoarthritis or a meniscal tear in service or that it is otherwise related to service.  Osteoarthritis and meniscal tears are not readily identifiable by a layman, such as varicose veins or acne.  Even medical professionals rely on x-rays, MRIs, and other diagnostic tools to diagnose osteoarthritis and meniscal tears.  To the extent that she is claiming continuity of left knee pain symptoms since service, she is competent and credible.  However, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service connection for a neck disability and an increased rating for a low back disability.  On the issue of service connection, the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.  Subsequently, the Federal Circuit dismissed the issue of service connection stating it was precluded from reviewing the factual determinations of the Board or the Court.)  The July 2008 VA examiner considered the Veteran's complaints of knee pain following the 1981 injury and concluded that current disability was unrelated, noting in particular the intense pain from meniscal tears, accompanied by swelling, that was not exhibited in service or for many years after.  The lay evidence of continuity of pain symptoms following service is not as probative as the expert medical opinion.   

The Board has reviewed the record on appeal, but finds that there is simply no indication that current osteoarthritis of the left knee with a meniscus tear is related to active duty.  As the record does not establish that the Veteran possesses a recognized degree of medical knowledge, she lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of her current osteoarthritis and meniscus tear of the left knee.  See Jandreau v. Nicholson, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

B. Right Knee Disorder

The Veteran also contends that service connection is warranted for a right knee disorder that she has identified as knee cyst.  In written statements and oral testimony, the Veteran indicated that she did not have a right knee problem during active service (see Board hearing transcript at page 8).  But she said that when she experienced right knee pain, her orthopedist said that x-rays did not reveal a right knee problem, although results of a MRI showed that she had a cyst under her knee cap (Id.).  The Veteran stated that physicians said that due her left knee disorder, she placed all her weight on her right knee that caused her current disorder (Id. at 8-9).  Thus, she maintains that service connection is warranted for a right knee disorder.

In the instant case, the Board finds that a preponderance of the evidence is against a finding that the Veteran's right knee disorder was incurred in or otherwise the result of her active military service or a service-connected disability.

Service treatment records are not referable to complaints or diagnosis of, or treatment for a right knee disorder.  When examined for release from active duty in April 1991, a right knee abnormality was not noted.

Post service, the April 1994 VA examination report includes the Veteran's complaints of left knee pain.  Results of x-rays of the Veteran's knees taken at the time were normal, and the diagnosis was arthralgia of both knees.

Results of x-rays of the Veteran's knees taken by VA in May 2006 were interpreted as a normal examination except for Pellegrini disease on the right.  (Pellegrini's disease is a condition characterized by a semilunar bony formation in the upper portion of the medial lateral ligament of the knee, due to trauma.  See Dorland's Illustrated Medical Dictionary, 28th ed., 1994, p. 487.)

A March 2007 VA outpatient record reflects the Veteran's complaint of chronic right knee pain.  She was referred for an orthopedic consultation.  According to the April 2007 VA outpatient orthopedic surgery consultation record, the Veteran had bilateral knee pain after her jeep fell off a cliff and she used crutches.  She had right knee pain since and now had bilateral knee pain with swelling and giving way.  It was noted that there was x-ray evidence of previous "MCL" ligament and an impression of possible medial meniscus tears and a MRI of both knees was ordered.

According to a June 2007 VA orthopedic surgery note, results of a MRI of the Veteran's knees showed left knee osteoarthritis and lateral meniscus tear.  Arthroscopy and meniscectomy and debridement were discussed.  

A September 2007 clinical entry is reported to indicate pain in both knees for many years, left worse than right, with objective findings of right knee mild tenderness at the joint lines.  Right knee osteoarthritis was noted, according to the July 2008 VA examination report.

A July 2008 VA outpatient record includes the Veteran's complaint of bilateral knee pain.

In July 2008, the VA examiner diagnosed the Veteran with a normal right knee.

The Veteran has contended that service connection should be granted for a right knee disorder.  Although the evidence shows that the Veteran currently has Pellegrini's disease of the right knee and evidently was diagnosed with right knee osteoarthritis, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that, when examined for separation in April 1991, a right knee abnormality was not noted, and the first post-service evidence of a right knee disorder (Pellegrini's disease) is from 2006, nearly 15 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. at 356. 

In July 2008, the VA examiner, who reviewed the Veteran's service and post service medical records, reported that the Veteran had a normal right knee.  See e.g., Degmetich, Brammer, supra.  

While the Veteran is competent to state that she had right knee problems since service, she has not done so and in fact claims that right knee problems are secondary to her left knee disability.  However, the record does not establish that the Veteran possesses a recognized degree of medical knowledge, she lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of her claimed right knee disorder.  See Jandreau v. Nicholson, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d at 1336.  Moreover, as discussed herein, current left knee disability is not related to service and service connection for right knee disability on a secondary basis is not established.  See 38 C.F.R. § 3.310.  Accordingly, the claim seeking secondary service connection  must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for residuals of left knee surgery for osteoarthritis and meniscus tears (claimed as a left knee disorder) is denied.

Service connection for a right knee disorder is denied.

REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010. However, effective July 13, 2010, 38 C.F.R. § 3.304 (f)  was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843 -51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092  (July 15, 2010).  The provisions of this amendment apply to the Veteran's claim because she attributes her psychiatric disorder to fear of hostile military or terrorist activity during her participation in Operation Desert Storm during the Persian Gulf War (see Board hearing transcript at page 10).  

During her Board hearing, the Veteran said that she was a water purification specialist for the front lines and heard in-coming Scud missiles (Id.).  When a Scud alert was issued or a Scud missile came into her unit's proximity, she had to suit up in mock gear that affected her sense of safety (Id. at 11).  She said that she saw a psychologist once in approximately January 1991, due to sleep difficulty and nightmares related to the Scud attacks, and was told she had anxiety (Id. at 12-13).  

Service treatment records for the Veteran's first period of active service are not referable to a psychiatric disorder.  On the report of medical history completed in April 1991, the Veteran checked yes to having trouble sleeping and the examiner noted that she was a "light sleeper" since being there (apparently a reference to Southwest Asia).  On a Physician/Patient Counseling record completed that day, the Veteran said she nightmares about Scud missiles every other night and thought of losing her life, watching other people lose their lives, and becoming a POW.  The April 1991 separation examination report notes that the Veteran had problems sleeping and "excessive anxiety".  It was noted that she was counseled on potential threats associated with Operation Desert Shield/Storm.  

As noted, the NPRC has no images of the Veteran's service treatment records for her second period of service.  Available military records corroborate that, in November 1990, she was called to active duty in support of Operation Desert Shield.  The fact that she was counseled regarding potential threats associated with Operation Desert Shield/Storm makes it plausible that she was in the Southwest Asia theater of operations.  

Post service, VA outpatient records dated during 1994, reflect the Veteran's treatment for schizophrenia.  VA hospitalized her from October to November 1995, for treatment of a psychosis, not otherwise specified.  In November 1995, chronic paranoid schizophrenia was noted.  A November 2005 private psychological examination report indicates that the Veteran was evaluated in conjunction with a claim for Social Security Administration (SSA) disability benefits and includes a diagnosis of schizophrenia, paranoid type.  (In October 2006, SSA advised the RO that the Veteran was not entitled to disability benefits.)  In March 2008, schizoaffective disorder was noted.

In July 2008, a VA examiner diagnosed the Veteran with paranoid type schizophrenia but did not offer an opinion regarding the etiology of the psychiatric disorder.  More recent VA medical records, dated in September 2010, reflect diagnoses of schizoaffective disorder and chronic PTSD related to Desert Storm.  

Here, the Board believes the Veteran should be afforded a new VA examination to determine that nature and etioogy of any psychiatric disorder found to be present.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Recent medical records regarding the Veteran's treatment in the Central Alabama Veterans Health Care System (Montgomery/Tuskegee), dated from March 2011 to the present should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment in the Central Alabama Veterans Health Care System (Montgomery/Tuskegee) for the period from March 2011 to the present, and from any additional VA and non-VA medical provider identified by her.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. After accomplishing the above development, the RO should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims files, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.   

a. The examiner should determine whether the Veteran currently suffers from PTSD related to stressors incurred in service or her fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b. If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service. The examiner is particularly requested to comment on whether the report of "excessive anxiety" noted on the April 1991 separation examination report represented the onset of any currently diagnosed psychiatric disorder.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

3. Finally, adjudicate the Veteran's claim on appeal for entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as paranoid type schizophrenia and PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


